internal_revenue_service number info release date april cc psi 1-genin-108068-03 uilc dear we are responding to a letter submitted on your behalf by cpa requesting relief in order to establish date as the effective date for your s_corporation_election the information submitted explains that a timely form_2553 was mailed but never received by the internal_revenue_service revproc_97_48 copy enclosed offers automatic late s_corporation relief for certain taxpayers who meet specific eligibility requirements you appear to be eligible for relief pursuant to section dollar_figure of revproc_97_48 so we have intervened on your behalf and requested an account update to reflect s_corporation status effective as of the taxable_year if you fail to receive confirmation from the irs within days from the date of this correspondence please contact the person listed above in addition the irs has two cd-roms to help educate small_business owners on their tax responsibilities introduction to federal taxes for small_business self- employed and a virtual small_business workshop these items are free and can be ordered by calling the irs also provides a special website www irs gov smallbiz which is dedicated to providing information to small businesses please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful s dianna k miosi sincerely yours dianna k miosi chief branch associate chief_counsel enclosure revproc_97_48
